Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 05/25/2018 of provisional application No. 62/676,775 is acknowledged as required by 35 U.S.C. 119.

Specification
The disclosure is objected to because of the following informalities:
Par. 0014, “key arm 18” should read --key arm 16--.
Par. 0015, “key 18” should read --key arm 16--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Gretz (Sizzer Jack Nut Lock Published on Oct 30, 2013 at https://www.youtube.com/watch?v=MtYFSEtVIcI ) hereinafter Gretz in view of Baker (US Patent No. 6,155,141).
Regarding claim 1, Gretz teaches a jack screw locking device (Sizzer Jack Nut Lock), comprising: a lock arm providing a generally centrally disposed lock slot, wherein the lock slot is defined by a hexagonal opening; a key arm orthogonally joined to the lock arm; but does not teach a key slot provided at a distal end of the key arm, wherein the key slot is defined by a semi-hexagon notch.
Baker teaches an open end wrench with a key slot provided at a distal end of the key arm, wherein the key slot is defined by a semi-hexagon notch (see Figs. 2-4). Baker teaches this design makes the wrench capable of driving nuts with rounded corners and also makes it capable of driving nuts by tips of the wrench jaw rather than seating the wrench fully on the nut which saves time.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Baker in device of Gretz and add open end hexagonal wrench jaw on the second end of tool of Gretz in order to be able to easily slide the tool on the crank and also make it capable of driving rounded scissor jack with corner crank.

    PNG
    media_image1.png
    1024
    1278
    media_image1.png
    Greyscale

Regarding claim 2, combined device of Gretz and Baker teaches the lock slot and key slot are dimensioned and adapted to operatively associate with a jack screw nut of a scissor jack.
Regarding claim 3, combined device of Gretz and Baker teaches method of positioning a scissor jack in a locked engagement, comprising: providing a jack screw locking device of claim 1; providing a scissor jack having a jack screw with a jack screw nut, wherein a frame of the scissor jack has a forked portion that operatively associates with the jack screw; sliding the key arm between the forked portion; and operatively associating the lock slot with the jack screw nut (see min 2:30-3:30). 
Regarding claim 4, using combined device of Gretz and Baker makes holding the screw jack crank from loosening by the engaging the open end (key slot) and holding the lock arm; but does not teach a second jack screw locking device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use two jack screw locking devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHDI H NEJAD/Examiner, Art Unit 3723